Citation Nr: 0625086	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a December 27, 1999 rating decision, which assigned a 
single 10 percent rating rather than separate compensable 
evaluations for each ear for tinnitus, should be revised or 
reversed due to clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from July 1979 to June 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005) that reversed a decision of the Board that concluded 
that no more than a single 10 percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under pre-June 13, 2003 regulations.  
VA disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought on the basis of clear and unmistakable 
error (CUE).  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Accordingly, by Memorandum dated in July 
2006, the Secretary of VA lifted the stay.  


FINDINGS OF FACT

1.  In a December 27, 1999 rating decision, the RO granted 
service connection for tinnitus and assigned a single 10 
percent disability evaluation; the veteran did not appeal the 
decision.

2.  The RO's assignment of a single 10 percent disability 
evaluation for tinnitus in the December 27, 1999 rating 
decision was in accordance with the VA regulation in effect 
at that time.


CONCLUSIONS OF LAW

1.  The December 27, 1999 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.201, 20.302 (1999).  

2.  The December 27, 1999 RO rating decision does not contain 
clear and unmistakable error.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999); 38 C.F.R.       § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of CUE 
as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, 20.302(a), (b) (2005).

In a decision dated December 27, 1999, the RO granted service 
connection for tinnitus and assigned an initial rating of 10 
percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999), 
effective July 1, 1999, the day following the veteran's 
discharge from service.  (The veteran filed his claim in 
September 1999.)  By letter dated in January 2000, the RO 
notified the veteran of its rating decision and of his 
appellate rights at his address of record.  The veteran did 
not appeal the December 1999 decision.  Thus, the December 
1999 decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.201, 20.302 (1999).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The CAVC has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The CAVC in Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

In the instant appeal, the veteran argues that CUE exists in 
the December 1999 rating decision because the RO did not 
assign separate ratings of 10 percent for each ear for 
bilateral tinnitus.  

The Board finds that the veteran has not raised a valid claim 
of CUE.  The veteran has challenged the RO's application of 
the regulatory provisions in effect at the time of the 
December 1999 rating decision.  To determine whether the RO 
correctly applied the law at the time of the December 1999 
rating decision, the Board must apply the regulation then in 
effect.  The legal criteria in effect at the time of the 
December 1999 rating decision provided that a maximum 10 
percent rating is to be assigned for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

As the RO assigned a 10 percent rating for the veteran's 
tinnitus, the Board finds that the conclusion reached by the 
RO in the December 1999 rating decision was in accordance 
with the regulation then in effect.  There is nothing in the 
record that would compel a conclusion, to which reasonable 
minds could not differ, that separate 10 percent ratings for 
each ear was warranted.  Indeed, in Smith v. Nicholson, 19 
Vet. App. 63, 78 (2005), the CAVC held that the pre-June 10, 
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), however, the Federal Circuit concluded that CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Thus, the version of Diagnostic Code 6260 in 
effect at the time of the December 1999 rating decision 
precluded an evaluation in excess of a single 10 percent 
rating for tinnitus.  The veteran has not shown an 
undebatable error in the December 1999 rating decision that 
would manifestly change the outcome of the decision.  
Consequently, the claim must be denied.


ORDER

The appeal as to whether there was clear and unmistakable 
error in a December 27, 1999 rating decision, which assigned 
a single 10 percent rating rather than separate compensable 
evaluations for each ear for tinnitus, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


